           Case 2:16-cv-02138-HRH Document 352 Filed 12/06/19 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF ARIZONA

                                       )
In re                                  )                  No. 2:16-cv-2138-HRH
                                       )                    (Consolidated with
Arizona THERANOS, INC., Litigation     )                  No. 2:16-cv-2775-HRH
                                       )                          – and –
_______________________________________)                  No. 2:16-cv-3599-HRH)


                                         ORDER

                                Motion to Withdraw as Counsel

      The conditions of the court’s order1 have been met by the parties’ stipulation of
December 3, 2019.2 Accordingly, the Cooley motion to withdraw as counsel for defendant

Elizabeth Holmes3 is granted.

      DATED at Anchorage, Alaska, this 6th day of December, 2019.


                                                /s/ H. Russel Holland
                                                United States District Judge




       1
        Docket No. 343.
       2
        Docket No. 351.
       3
        Docket No. 325.

Order – Motion to Withdraw as Counsel                                                     -1-
